Title: To George Washington from George Washington, 8 December 1789
From: Washington, George (of N.C.)
To: Washington, George


          
            Honr’d Sir
            Tarboh North Carolina December 8th 1789
          
          Since the adoption of the Constitution in this State, I have undertaken though with a trembling heart to ask your intrest in appointing me an Officer in the Naval department of this State, for my maintainance, though I must seriously acknowledge to you that I little deserve it, But I must inform your honnor that I am at this Period voi’d both of Fortune & friends, which induce’s me to implore your most gracious Benevolence, when I reflect on your extensive Humanity I flatter myself with a feeble hope of acquireing your Paternal attention, there are four Ports in this State, Edentown Washington Bath & Wilmington & should your unden’yable Humanity grant me a Commission, I would rather chuse the latter should it meet with your approbation,

Complying with my request will ever be reflected on by your distres’d Petitioner
          
            Geo. Washington
          
        